Citation Nr: 1124782	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from June 1950 to December 1953 and from September 1954 to July 1971, and died in October 2006.

The appellant, who is the Veteran's widow, appealed a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in October 2006 at the age of 73 from congestive heart failure due to renal carcinoma due to prostate cancer.  In her January 2007 notice of disagreement, the appellant asserts that the Veteran was in Vietnam for three months prior to being stationed in Korea, in 1969 or 1970, and that exposure to Agent Orange was a known cause of prostate cancer that was one of the causes of his death.  

According to his service records, the Veteran was stationed at Osan Air Force Base in Korea from August 1970 to June 1971, but there is no record of his being in the Republic of Vietnam (see November 2006 record from the National Personnel Records Center (NPRC)) and, thus, he cannot be presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307, 3.309 (2010).  However, in an April 2009 written statement, the appellant's service representative argued that the Veteran would have passed through Vietnam to traveling to and from Osan, Korea, and that it would be "helpful" to review the Veteran's Airman Performance Reports, evidently for evidence of such travel.
Further, the Veteran's death certificate indicates that he died in October 2006 at Sacred Heart Hospital, in Pensacola, Florida.  The records from that hospitalization have not been associated with the claims folder.  

Additionally, at the time of the Veteran's death, service connection was in effect for sinusitis and hemorrhoids with anal fistula, postoperative.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims issued a decision indicating that 38 U.S.C.A. § 5103(a) (West 2002) notice for a Dependency and Indemnity Compensation (DIC) case, such as this one, must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The November 2006 letter provided to the appellant did not provide her with the type of notice contemplated in Hupp.

Accordingly, the case is REMANDED for the following action:

1. Send the appellant and her representative a corrective Veterans Claims Assistance Act notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2010) that contains the following: (a) a statement of the conditions (sinusitis and hemorrhoids with anal fistula) for which the Veteran was service-connected at the time of his death; (b) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected, in accordance with Hupp, supra.

2. Contact the NPRC, the Department of the Air Force, and any other appropriate federal records' repository, and request the Veteran's Airman Performance reports from his personnel records, to particularly include reports for the period from June 1970 to July 1971.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

3. Obtain all records regarding the Veteran's treatment at Sacred Heart Hospital for the period from October 2004 to October 2006, to particularly include records from his terminal hospitalization in October 2006 and associate them with the claims file.

4. After completion of the above, the RO/AMC should review the expanded record and determine if the benefit sought on appeal is warranted.  The appellant and her representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


